Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendments
Applicants’ amendment to Fig. 6 has been considered and approved by the examiner.
Applicant cancelled the origin claims 1-15, and added new claims 16-19 have been considered.
Claim Objections
Claims 16-19 are objected to because of the following informalities:  
Regarding claims 16 and 17, the phrase, “conductor layer” should be written as 
“conductive layer” (please see the specification).
Regarding claim 16, the comma that follows the phrase “in a state where” renders the claim grammatically incorrect, since the clause that follows is not a subordinate clause, but a continuation of the original clause. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 16-19 arte rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “a width direction”, as recited in claim 16, is unclear with regard to which direction is to be ‘the’ width direction?

The limitation, “along a line”, as recited in claim 17, is unclear with regard to how contact can be in a direction, such as “along line”, and furthermore how said line is “with” the  conductor layer on the substrate.
The limitation, “suppresses a stress”, as recited in claim 19, is unclear with regard to the stress being applied, and the degree, and the degree of suppression, since the plain meaning of the limitation would be that the suppression is complete. Furthermore, it is unclear if the Applicant intends for the stress to be applied in the final product, or there is only the potential for the stress to be applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816